United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 3, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60769
                          Summary Calendar


DANIEL HUMBERTO MORALES-GARCIA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 900 687
                        --------------------

Before REAVLEY, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Daniel Humberto Morales-Garcia petitions for review of an

order of the Board of Immigration Appeals (“BIA”) summarily

affirming the immigration judge’s (“IJ”) decision to deny his

application for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”).      Morales argues that the

IJ and BIA did not give meaningful, fair, and full consideration

to the evidence in the record and that there was substantial

evidence to support his claims for asylum and withholding of

removal.   Because Morales has not briefed a claim for protection

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60769
                                 -2-

under CAT, that claim is abandoned.     Calderon-Ontiveros v. INS,

809 F.2d 1050, 1052 (5th Cir. 1986).

       Contrary to Morales’s contention, the BIA’s summary

affirmance of the IJ’s decision was proper.      See Moin v.

Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003).      After reviewing the

record and the briefs, we conclude that the decision is supported

by substantial evidence and that the evidence in the record does

not compel a conclusion contrary to that reached by the IJ and

BIA.    See Mikhael v. INS, 115 F.3d 299, 303 n.2 (5th Cir. 1997);

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996); Chun

v. INS, 40 F.3d 76, 78 (5th Cir. 1994); Castillo-Rodriguez v.

INS, 929 F.2d 181, 185 (5th Cir. 1991).     Specifically, we note

that the alleged threats made against Morales occurred

approximately 15 years ago and neither he nor his family have

been harmed during the ensuing years.      Threats, standing alone,

are insufficient to establish persecution.      See e.g., Ahmed v.

Ashcroft, 348 F.3d 611, 616 (7th Cir. 2003); Fesseha v. Ashcroft,

333 F.3d 13, 18 (1st Cir. 2003); Lim v. INS, 224 F.3d 929, 936

(9th Cir. 2000).

       In addition, the IJ and the BIA may take administrative

notice of changed circumstances which show that there is little

likelihood of present or future persecution.      Matter of Chen, 20

I. & N. Dec. 16, 18, 1989 WL 331860 (BIA 1989).     Morales does not

address or challenge the IJ’s finding that, because of the 1996
                          No. 03-60769
                               -3-

peace accords with the guerrillas in Guatemala, he would not face

persecution upon his return there.

     The petition for review is DENIED.